May 20, 1909. The opinion of the Court was delivered by
This is an appeal from an order, overruling a demurrer to the complaint, on the ground that several causes of action, have been improperly united.
His Honor, the presiding Judge, ordered "that the demurrer be overruled, for the reason that the complaint, appears to state several causes of action, jumbled in one." *Page 563 
The allegations are set forth, in form as a single cause of action, and the ruling of the Circuit Judge is sustained by the case of Marion v. Charleston, 68 S.C. 257,47 S.E., 140.
Appeal dismissed.